SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Transfer Enterprises, Inc., of our report dated August 13, 2013 on our audit of the financial statements of Transfer Enterprises, Inc. as of May 31, 2013, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on May 9, 2013 through May 31, 2013, and the reference to us under the caption “Experts”. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 21, 2013 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
